Citation Nr: 1645258	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  14-40 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from November 1967 to October 1969.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In February 2016, the Board denied the claim, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Court issued an order that vacated the Board decision and remanded the claim for compliance with a Joint Motion for Remand (JMR).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the JMR, the parties agreed that VA failed to provide an adequate statement of reasons or basis for the rejection of medical evidence as corroborative of the occurrence of a stressor.  In addition, the parties agreed that VA failed to provide the Veteran with an adequate medical examination or opinion in connection for his claim for service connection for PTSD.

In August 2012, the Veteran filed his service connection claim.  He asserts that he experienced a physical assault during his active duty, and that this assault led to his PTSD based on the discrimination he felt.  Specifically, the Veteran alleged that he was slapped in the face by an officer for having a dirty dress uniform. 

The Veteran's service treatment records (STRs) do not show any complaints, treatment or diagnoses related to an acquired psychiatric disorder.  At his July 1967 entrance examination and September 1969 separation examination, the medical officer indicated that the Veteran had a normal psychiatric evaluation.  The STRs do not show any direct or indirect evidence that the Veteran was ever assaulted during his active duty.

After his separation from service, the Veteran continued serving in the military through reserve service.  On a May 1973 medical history form, the Veteran specifically denied having any depression or excessive worry, but indicated he had nervous trouble from his job.  However, the medical officer found the Veteran to be psychiatrically normal on physical examination.
 
The Veteran's medical treatment records show that he started receiving mental health treatment in August 2012, more than 40 years after separating from active duty.  Apparently based on the Veteran's reported history of a personal assault by an officer and witnessing dead bodies, he was diagnosed with PTSD.  However, in September 2012, PTSD and depression screens were negative.  In June 2013, the Veteran had positive PTSD and depression screens.  However, in April 2014, May 2014, June 2014, and August 2014, he had normal mental status examinations and denied having any mental health issues.

In September 2013, VA determined that the information required to corroborate the stressful events described by the Veteran were insufficient to send to the U.S. Army and Joint Service Records Research Center (JSRRC) and/or Marine Corps or National Archives and Records Administration (NARA).

In November 2013, a private doctor provider opined that the Veteran's PTSD and depression were more likely than not caused by his harassment and assault during active duty.  However, the doctor did not address the normal psychiatric findings in service, the reenlistment into the reserves, the decades following service without any psychiatric treatment being sought, or even the negative depression and PTSD screens.

In May 2014, the Veteran's brother reported that the Veteran returned from active service a totally different person and he became a totally different person.

As directed by the JMR, the Veteran should be afforded a VA examination to determine the etiology of any current acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a psychiatric examination, with a psychiatrist or psychologist, to determine whether he has a acquired psychiatric disability (to include PTSD and/or depression), and if so, whether it is at least as likely as not (50 percent or more probability) that any such acquired psychiatric disorder either began during or was otherwise caused by the Veteran's military service.  Why or why not?
 
In providing the opinion, the examiner should consider and discuss the lay statements from the Veteran and his brother, the Veteran's complete treatment history, and the November 2013 opinion from the Veteran's VetCenter doctor.  If the examiner disagrees with the conclusions of the Veteran's provider, it should be specifically explained why.

If PTSD is diagnosed, the examiner should identify the stressor or stressors upon which it is predicated.

2.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




